Yeager, J.
This case was before this court, and on July 29, 1941, an original opinion was filed and released which appears as 140 Neb. 330, 299 N. W. 496. Thereafter a petition and application was filed by the appellant for modification of the opinion. After the filing of the application for modification, and before ruling thereon, Maud Hammond, the appellee, died. After the death of the said Maud Hammond and on November 21, 1941, a supplemental opinion was filed and released, modifying the original opinion. This supplemental opinion appears as 140 Neb. 339, 300 N. W. 808. Thereafter, on March 2, 1942, on application of the appellant in regular form, and on proper notice, the action was revived in this court in the names of Sewell A. Sanderson, administrator of the estate of Maud Hammond, deceased, and Hazel O’Conner, heir at law and devisee of Maud Hammond, deceased, as appellees.
Thereafter, on March 13, 1942, the appellant filed its motion in this court praying that the original and supplemental opinions and judgments hereinbefore referred to be modified so as to conform to the revivor order entered herein.
Also the substituted appellees moved that the supplemental opinion be set aside and that mandate be issued in accordance with the original opinion, or in the alternative that the substituted appellees be given opportunity to file briefs and to have oral argument before order modifying, changing or enlarging the original opinion.
After hearing but before determination .upon said motions, Sewell A. Sanderson, administrator, died. Following his death Claude S. Wilson qualified as administrator, and he has been duly substituted! for the said Sewell A. Sander-son in this action.
*758On consideration it is the opinion of the court that the motion of the appellant should be sustained, and that the original opinion as modified by the supplemental opinion should be and it is declared to* be in full force and effect against the parties in whom the action was revived, that is, Claude S. Wilson, administrator of the estate of Maud Hammond, deceased, and Hazel O’Conner, heir at law and devisee of Maud Hammond, deceased, as appellees, to the same extent and with like effect as it would be as to Maud Hammond if she were alive.
It is further the opinion of the court that the motion of appellees should be overruled, but that they should be and are granted 40 days from the release of this opinion within which to file in this court motion for rehearing touching and bearing upon all matters and issues determined in the original opinion, the supplemental opinion and in this second supplemental opinion.
Judgment accordingly.